DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s submission of an English-language translation of Japanese Application No. 2009-096482 filed 4/10/2009 has been acknowledged.  The instant application claims priority to Japanese Application No. 2009-096482 filed 4/10/2009.  Accordingly, the submission is sufficient to disqualify Hama (JP 2010-040511) as prior art.

Applicant’s arguments, see Remarks filed 12/10/2020, with respect to claims 9 and 11-14 have been fully considered and are persuasive.  The rejection of claims 9 and 11-14 under 35 U.S.C. 102(a) as being anticipated by Hama (JP 2010-040511) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method for producing a solid electrolyte comprising, among other things, grinding raw material comprising lithium sulfide and phosphorus sulfide in a hydrocarbon solvent.
	The closest prior art includes the following:
	Hama (JP 2010-040511) discloses a wet milling process for producing sulfide-based solid electrolyte using a raw material composition including at least Li2S and P2S5 and a liquid including hydrocarbons (Title, Abstract, [0018], [0042], [0047], Fig. 1).  However, Hama is not available as prior art with the submission of an English-language translation of Japanese Application No. 2009-096482 filed 4/10/2009 as stated above.
	Ota et al. (WO 2009/047977) discloses a method for producing lithium ion conductive solid electrolyte comprising a step for bringing lithium sulfide and phosphorus sulfide into contact with each other in a hydrocarbon solvent (Title, Abstract).  However, Ota fails to teach or suggest a grinding step.
	Morimoto et al. (JP H11-134937) discloses an ion conductive sulfide glass that is manufactured by mechanical milling (see Title, Abstract).  However, Morimoto fails to teach or suggest a wet process involving a hydrocarbon solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/12/2021